Citation Nr: 1004465	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bronchitis, to 
include as secondary to service-connected gastroesophageal 
reflux disease (GERD). 

5.  Entitlement to service connection for chronic sinusitis, 
to include as secondary to service-connected GERD. 

6.  Entitlement to service connection for recurrent 
pharyngitis, to include as secondary to service-connected 
GERD. 

7.  Entitlement to an initial compensable evaluation for 
chronic rhinitis with inferior turbinate hypertrophy.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ring finger.

9.  Entitlement to an initial evaluation in excess of 10 
percent for GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1983 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Jurisdiction of the case has 
subsequently been transferred to the New Orleans, Louisiana, 
RO.

In his August 2008 Substantive Appeal, the Veteran requested 
a Board hearing in Washington, D.C.  Such was scheduled for 
January 2010.  In January 2010 he informed the Board that he 
was unable to attend the hearing.  The Veteran has not 
requested that such hearing be rescheduled.

In his January 2007 notice of disagreement the Veteran 
raised claims for service connection for a hearing 
impairment, tinnitus, impaired vision, and headaches.  These 
matters have not yet been adjudicated and are REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a written statement dated in January 2010 the Veteran 
noted that "there are more records available at Barksdale 
AFB Hospital pertaining to my medical history."  
As these are federal records a remand is necessary to obtain 
them.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002).  The Board 
notes that the provisions of 38 U.S.C.A. § 5103A(b)(3) (West 
2002) require that VA continue any attempts to get federal 
records until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  If 
the records are unavailable, VA must notify the Veteran of 
the identity of the records, the efforts VA made to obtain 
the records, a description of any further action VA will 
take on the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 
3.159(e) (2009).

In addition, the Veteran claims service connection for 
bronchitis, chronic sinusitis, and recurrent pharyngitis.  
Service treatment records show the Veteran was seen on 
numerous occasions and treated for various disorders of the 
respiratory system, including those claimed.  On VA 
examination in November 2005, a diagnosis of "[n]ormal 
examination of the respiratory system" was rendered.  The 
Veteran has asserted in his notice of disagreement that he 
has bronchitis, sinusitis, and pharyngitis secondary to his 
service-connected GERD.  He stated that the bronchitis and 
sinusitis are attributed to the constant breathing of 
stomach acids and the sinus "run-off" down to his throat 
makes him cough.  With regard to pharyngitis, he stated that 
he regurgitates and coughs so frequently that his throat is 
irritated and his chest and sides (along the ribs) feel 
bruised.  He stated further, "I feel that the severity and 
complexity of my case has been misdiagnosed.  I can't 
remember a day in years that I have felt 'healthy.'  The 
chronic rhinitis, bronchitis, chronic sinusitis and 
recurrent pharyngitis should be reviewed as contributed from 
or contributing to the acid reflux."  The Board is of the 
opinion that the Veteran should be afforded another 
examination to determine if his claimed respiratory 
disorders are proximately due to or the result of his 
service-connected GERD.  38 C.F.R. 
§ 3.310(a) (2009).  Additionally, Veterans Claims Assistance 
Act of 2000 (VCAA) notice that addresses claims for service 
connection proximately due to a service-connected disability 
should be sent to the Veteran.  See 38 U.S.C.A. § 5100, et 
seq; see also 38 C.F.R. § 3.159.

With regard to the service connection claims for bilateral 
knee, left shoulder, and low back disorders, service 
treatment records show the Veteran had a fall in August 2003 
and injured his right knee and left shoulder.  The resulting 
consequence was right knee pain and suspected meniscal tear; 
and an assessment of left rotator cuff injury was also made.  
There is no treatment for a left knee disorder noted during 
service.  However, on examination at the time of enlistment 
in the service in 1983 it was noted that the Veteran had a 
left knee patella fracture in 1976, with no sequela.  
Service treatment records also show that in March 1999 the 
Veteran had complaints of lower back pain for the previous 
month.  The assessment was mechanical low back pain.  On VA 
examination in November 2005 the Veteran had a normal joint 
examination of the knees and left shoulder and a normal 
lumbar spine examination.

The Veteran asserts that there is error in the November 2005 
VA examination report.  He indicated that he did not state 
that his knees do not bother him daily.  He stated that he 
has flare-ups throughout the day which results in stiffening 
and swelling and he has constant painful popping of both 
knees.  Further he stated that the left shoulder injury was 
the primary reason for his unscheduled retirement from 
active duty and he has pain and an audible crunching feeling 
through his shoulder and at the top of his arm with radial 
movement of his arm above his head.  The pain is amplified 
by cold weather and prolonged overhead work.  The Veteran 
also stated that he still gets back spasms.  These reports 
of a continuity of symptomatology by the Veteran can satisfy 
the requirement that the claimed disability may be related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, supra at 83.  Under the 
VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon, supra.  Therefore, a remand 
is necessary in order to afford the Veteran a VA examination 
so as to determine the nature and etiology of his claimed 
bilateral knee, left shoulder, and low back disorders.

Finally, the Board finds that the medical evidence of record 
is insufficient for the Board to render a decision on the 
issues of entitlement to higher initial evaluations for 
GERD, residuals of a fractured right ring finger, and 
chronic rhinitis as the VA examination to evaluate these 
disabilities was conducted more than four years ago.  
Furthermore, the Veteran has submitted a statement which 
appears to allege that such service-connected disabilities 
have increased in severity since his November 2005 VA 
examination.  See January 2007 notice of disagreement.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, or those of his representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Where the evidence of record does 
not reflect the current state of the Veteran's disability, a 
VA examination must be conducted.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).  Moreover, the duty to assist includes, when 
appropriate, affording the Veteran a thorough and 
contemporaneous examination.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Since the Veteran's statements suggests 
that his service-connected disabilities have worsened since 
the last examination, these claims must be remanded in order 
to afford him a new VA examination to determine the current 
severity of his service-connected disabilities.

Additionally, the RO/AMC should attempt to obtain any 
additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claims for service 
connection for bronchitis, chronic 
sinusitis, and recurrent pharyngitis on a 
secondary basis.

2.  Obtain the Veteran's medical records 
from Barksdale AFB Hospital for the period 
from 1983 to the present.  In requesting 
these records, the RO/AMC should follow 
the current procedures under 38 C.F.R. § 
3.159(c) with respect to requesting 
records from a Federal facility.  All 
records/responses received should be 
associated with the claims folder.  

3.  Request that the Veteran identify any 
treatment he is currently receiving for 
his service-connected GERD, residuals of a 
fractured right ring finger, and chronic 
rhinitis disabilities and for his claimed 
disorders of bilateral knee, left 
shoulder, low back, bronchitis, chronic 
sinusitis, and recurrent pharyngitis.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims folder.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims folder.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After completing the above, the 
Veteran should be afforded appropriate VA 
examinations in order to determine the 
nature and etiology of any current 
disorders associated with the claimed 
bilateral knee, left shoulder, low back, 
bronchitis, chronic sinusitis, and 
recurrent pharyngitis.  The entire claims 
folder, to include a complete copy of this 
REMAND, must be made available to each 
examiner and each report of the 
examination should include discussion of 
the Veteran's documented medical history 
and lay assertions.  All necessary tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Thereafter, the examiner(s) should 
identify each currently diagnosed disorder 
and offer an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that any such disorder is related to 
the Veteran's active service, to include 
any in-service treatment he sought for 
complaints of knee, shoulder, and back 
pain and respiratory dysfunctions.  
Additionally, the examiner is requested to 
offer an opinion as to whether the 
Veteran's left knee patella fracture, 
which was noted on his entrance 
examination, permanently increased in 
severity beyond its natural progression 
during his military service.

In rendering any such opinions, the 
examiner(s) should take into account the 
Veteran's lay statements regarding the 
continuity of symptomatology of the 
claimed bilateral knee, left shoulder, and 
low back disorders since his military 
service.  

In addition, with respect to the claimed 
respiratory dysfunctions (bronchitis, 
sinusitis and pharyngitis) the examiner is 
asked to render an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not that the claimed respiratory 
dysfunctions are caused or aggravated by 
the Veteran's service-connected GERD.  All 
opinions expressed should be accompanied 
by supporting rationale.  

5.  Arrange for the Veteran to undergo 
appropriate VA examinations for the 
purpose of determining the severity of his 
service-connected GERD, residuals of a 
fracture of the right ring finger, and 
chronic rhinitis.

The entire claims folder, to include a 
complete copy of this REMAND, must be made 
available to each examiner and each report 
of the examination should include 
discussion of the Veteran's documented 
medical history and lay assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Each examiner should identify all current 
manifestations of the Veteran's service-
connected disabilities of GERD, residuals 
of a fracture of the right ring finger, 
and chronic rhinitis.  Each examiner 
should set forth all examination findings, 
along with the complete rationale for any 
conclusions reached.

6. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


